Defendant claims that his 2007 weapon possession conviction was invalid. However, defendant did not file a notice of appeal from that conviction, or a request for an extension of time to take an appeal (see CPL 460.30). To the extent any notice of appeal filed in 2009 purports to appeal from the 2007 conviction, that notice is untimely. Therefore, this Court has no jurisdiction to review the 2007 conviction. Defendant’s appeal from the 2009 resentence following the revocation of probation does not bring up for review the underlying judgment of conviction (see CPL 450.30 [3]; People v Ramirez, 5 AD3d 102, 103 [2004], lv denied. 2 NY3d 805 [2004]).
The record demonstrates that defendant’s 2009 guilty pleas were knowing, intelligent and voluntary (see generally People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Defendant’s claim that the pleas resulted from coercion are contradicted by the allocution record and without merit. Concur — Andrias, J.P, Catterson, Moskowitz, Abdus-Salaam and Román, JJ.